IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                                                  FILED
                                 September 2014 Term          October 23, 2014
                                   ______________                released at 3:00 p.m.
                                                                 RORY L. PERRY II, CLERK
                                                               SUPREME COURT OF APPEALS
                                    No. 13-0180                    OF WEST VIRGINIA
                                   _____________

                         LAWYER DISCIPLINARY BOARD,

                                  Petitioner


                                         v.

                           STEPHEN L. HALL,

                A MEMBER OF THE WEST VIRGINIA STATE BAR,

                               Respondent


       ____________________________________________________________

                            Lawyer Disciplinary Proceeding

              LAW LICENSE SUSPENDED AND OTHER SANCTIONS

      _____________________________________________________________

                             Submitted: September 3, 2014

                               Filed: October 23, 2014



Renée N. Frymyer, Esq.                        Stephen L. Hall, Esq., Pro Se
Office of Disciplinary Counsel                Huntington, West Virginia
Charleston, West Virginia
Attorney for the Petitioner



The Opinion of the Court was delivered by JUSTICE WORKMAN.
                              SYLLABUS BY THE COURT



              1. “A de novo standard applies to a review of the adjudicatory record made

before the Committee on Legal Ethics of the West Virginia State Bar [currently, the Hearing

Panel Subcommittee of the Lawyer Disciplinary Board] as to questions of law, questions of

application of the law to the facts, and questions of appropriate sanctions; this Court gives

respectful consideration to the Committee’s recommendations while ultimately exercising

its own independent judgment. On the other hand, substantial deference is given to the

Committee’s findings of fact, unless such findings are not supported by reliable, probative,

and substantial evidence on the whole record.” Syl. Pt. 3, Comm. on Legal Ethics v.

McCorkle, 192 W.Va. 286, 452 S.E.2d 377 (1994).



              2. “This Court is the final arbiter of legal ethics problems and must make the

ultimate decisions about public reprimands, suspensions or annulments of attorneys’ licenses

to practice law.” Syl. Pt. 3, Comm. on Legal Ethics v. Blair, 174 W.Va. 494, 327 S.E.2d 671

(1984), cert denied, 470 U.S. 1028 (1985).



              3. Administrative law judges are adjudicatory officers within the meaning of

Rule 8.2(a) of the West Virginia Rules of Professional Conduct.



              4. “The Free Speech Clause of the First Amendment protects a lawyer’s

                                              i
criticism of the legal system and its judges, but this protection is not absolute. A lawyer’s

speech that presents a serious and imminent threat to the fairness and integrity of the judicial

system is not protected. When a personal attack is made upon a judge or other court official,

such speech is not protected if it consists of knowingly false statements or false statements

made with a reckless disregard of the truth. Finally, statements that are outside of any

community concern, and are merely designed to ridicule or exhibit contumacy toward the

legal system, may not enjoy First Amendment protection.” Syl. Pt. 1, Comm. on Legal Ethics

v. Douglas, 179 W.Va. 490, 370 S.E.2d 325 (1988).



              5. Within the context of assessing an alleged violation of Rule 8.2(a) of the

West Virginia Rules of Professional Conduct, a statement by an attorney that such attorney

knows to be false or with reckless disregard as to its truth or falsity concerning the

qualifications or integrity of a judge, adjudicatory officer or public legal officer, or of a

candidate for election or appointment to judicial or legal office is not protected by the First

Amendment as public speech on a matter of public concern where such statement is not

supported by an objectively reasonable factual basis. The State’s interest in protecting the

public, the administration of justice, and the legal profession supports use of the objectively

reasonable standard in attorney discipline proceedings involving disparagement of the

credibility of the aforementioned judicial officers.




                                               ii
              6. “In deciding on the appropriate disciplinary action for ethical violations, this

Court must consider not only what steps would appropriately punish the respondent attorney,

but also whether the discipline imposed is adequate to serve as an effective deterrent to other

members of the Bar and at the same time restore public confidence in the ethical standard of

the legal profession.” Syl. Pt. 3, Comm. on Legal Ethics v. Walker, 178 W.Va. 150, 358
S.E.2d 234 (1987).



              7. “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary Procedure

enumerates factors to be considered in imposing sanctions and provides as follows: ‘In

imposing a sanction after a finding of lawyer misconduct, unless otherwise provided in these

rules, the Court [West Virginia Supreme Court of Appeals] or Board [Lawyer Disciplinary

Board] shall consider the following factors: (1) whether the lawyer has violated a duty owed

to a client, to the public, to the legal system, or to the profession; (2) whether the lawyer

acted intentionally, knowingly, or negligently; (3) the amount of the actual or potential injury

caused by the lawyer’s misconduct; and (4) the existence of any aggravating or mitigating

factors.” Syl. Pt. 4, Office of Lawyer Disciplinary Counsel v. Jordan, 204 W.Va. 495, 513
S.E.2d 722 (1998).



              8.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be


                                              iii
imposed.” Syl. Pt. 4, Lawyer Disciplinary Bd. v. Scott, 213 W.Va. 209, 579 S.E.2d 550

(2003).



              9.    “Mitigating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify a reduction in the degree of discipline to be

imposed.” Syl. Pt. 2, Lawyer Disciplinary Bd. v. Scott, 213 W.Va. 209, 579 S.E.2d 550

(2003).



              10.   “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of Professional

Conduct include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or

selfish motive; (3) personal or emotional problems; (4) timely good faith effort to make

restitution or to rectify consequences of misconduct; (5) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (6) inexperience in the

practice of law; (7) character or reputation; (8) physical or mental disability or impairment;

(9) delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other

penalties or sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syl. Pt. 3,

Lawyer Disciplinary Bd. v. Scott, 213 W.Va. 209, 579 S.E.2d 550 (2003).




                                              iv
WORKMAN, Justice:



              This is a lawyer disciplinary proceeding brought against Stephen L. Hall

(hereinafter “Mr. Hall”) by the Office of Disciplinary Counsel (hereinafter “the ODC”) on

behalf of the Lawyer Disciplinary Board (hereinafter “the Board”). A Hearing Panel

Subcommittee of the Board (hereinafter “HPS”) determined that Mr. Hall violated Rules

8.2(a) and 8.4(d) of the West Virginia Rules of Professional Conduct. The Board has

recommended a three-month suspension of Mr. Hall’s license to practice law, a requirement

of three additional hours of continuing legal education, and the payment of costs.



              Upon thorough review of the record, briefs, and applicable precedent, this

Court finds that clear and convincing evidence exists to support the Board’s findings and

recommended sanctions. This Court therefore imposes the sanctions recommended by the

Board.



                            I. Factual and Procedural History

              Mr. Hall was admitted to The West Virginia State Bar on November 20, 1996.

He serves as the financial aid officer for the Charleston Academy of Beauty Culture

(hereinafter “CABC”) and does not regularly practice law. Ms. Tyleemah Edwards and Mr.

Harry Walter Robinson filed complaints with the West Virginia Human Rights Commission


                                             1

(hereinafter “WVHRC”) asserting that the CABC, Judy Hall, and Cherie Bishop had

discriminated against them on the basis of race. The CABC is owned and operated by Mr.

Hall’s mother, Judy Hall. Mr. Hall represented the CABC, Judy Hall, and Cherie Bishop1

in the proceedings before the WVHRC.



                 The complainants in the underlying matter, Ms. Edwards and Mr. Robinson,

were African-American students of the CABC.2 In their complaints before the WVHRC,

they alleged racial discrimination, a racially hostile environment, and segregation. Ms.

Edwards also alleged reprisal and retaliation, allegedly occurring after she had complained

about racial discrimination. Their cases were consolidated for hearing before the WVHRC.



                 The Honorable Phyllis H. Carter (hereinafter “ALJ Carter”) served as Chief

Administrative Law Judge during the proceedings at issue before the WVHRC. ALJ Carter

held a public hearing from April 23 to 26, 2007, and issued a Final Decision on May 29,

2009, finding by a preponderance of evidence that the CABC, Judy Hall, and Cherie Bishop

had illegally discriminated against the complainants on the basis of their race. The 109-page

decision included extensive citations to exhibits and the hearing transcript.




       1
           Cherie Bishop was an instructor at the CABC.

       2
           Mr. Robinson is now deceased.


                                              2

              On June 29, 2009, Mr. Hall filed a Petition of Appeal with the WVHRC on

behalf of his clients, the CABC, Judy Hall, and Cherie Bishop.3 A significant portion of the

appellate brief was devoted to ALJ Carter’s alleged racial bias and predisposition toward the

complainants’ position, based upon the fact that ALJ Carter was also an African American.4

Specifically, the Petition of Appeal contained the following statements:5

              Phyllis H. Carter failed to execute her duties as ALJ for the
              HRC in a fair an (sic) impartial manner by, and in direct conflict
              with the Code of Judicial Conduct, exhibiting clear bias and
              having personal knowledge of the matters appearing before her;
              refusing to disclose the same; and ruling against that which she
              personally knew to be false.

              The ALJ based her Decision upon a large number of misstated
              and judicially fabricated facts, as well as misrepresenting and
              lying about the history of the case and the issues involved in the
              case, in direct violation of the case law precedent of the
              Supreme Court of Appeals of the State of West Virginia.

              On May 29th, 2009, Phyllis H. Carter, the ALJ in the present
              cases, did unlawfully purport to exercise the function of a public
              official, employee and tribunal without legal authority to do so
              and with the intent to induce the Respondents to submit to the


       3
       According to the record, the underlying matter was Mr. Hall’s first and only
experience practicing law before ALJ Carter. ALJ Carter is now deceased.
       4
        One of Mr. Hall’s primary contentions was that ALJ Carter knew the allegations of
CABC’s discriminatory practice of steering white students to white customers and black
students to black customers were false because she had personally visited the CABC and had
received services from a white student. This Court observes that Mr. Hall could have filed
a motion to recuse, pursuant to West Virginia 77 C.S.R. 2-7.4.b, if he had believed this issue
to constitute bias on the part of ALJ Carter.
       5
       These statements are excerpts from the 122-page and 124-page petitions filed by Mr.
Hall with the WVHRC and in the Kanawha County Circuit Court.

                                              3

fraudulent authority of Phyllis H. Carter. . . . Phyllis H. Carter
impersonated a public official, a clear criminal violation of
W.Va. Code §61-5-27a(e). Phyllis H. Carter criminally violated
the law when she caused to be filed, recorded and delivered said
fraudulent Decision.

The glaring fact that this presents is not merely that Phyllis
Carter, (sic) flaunted her disdain for ethical obligations, but that
knowing the allegations to be false, openly displayed her bias by
deciding against the Respondents personally knowing the
allegations to be fraudulent. It is apparent from the context of
these proceedings that the explanation for Phyllis H. Carter’s
unethical behavior can only be that the individual Respondents
are white, while Ms. Carter is black. Counsel can think of no
other explanation but that Phyllis H. Carter is engaging in the
most heinous of racial bigotry against the Respondents.

The ALJ’s Decision explicitly relied on this fraudulent incident
in finding for the Complainants knowing the incident to be
fraudulent. The ALJ refused to follow the Rules of Procedure
even-handedly, but showed favoritism towards the AG’s
[Attorney General’s] Office even knowing that the testimony
supporting new allegations was fraudulent, and that the AG’s
Office had participated in perpetrating the fraud.

In the Decision, the ALJ lied and stated that counsel for
Respondent would not accept service of process.

In an outlandish display of tyrannical inclination, ALJ Carter
found that Respondents discriminated because they were unable
to force other companies and trade groups to provide instruction
and product knowledge at the Respondents’ school. . . . ALJ
Carter basing her Decision upon the absence of such an
outlandish forced coercion, as she obviously did, indicates not
only that ALJ Carter is deluded into thinking that this is a
Communist country where companies are forced to perform
services for others, but is under the deluded impression that
Respondents have the power and authority to compel others to
do its bidding. For the foregoing reasons, Respondents
recommend that ALJ Carter seek professional psychiatric help,

                                 4

             or be required to attend a forced reeducation camp . . . oops . .

             . wrong country.

             The ALJ refers to the child as ‘the only non-white party goer.’

             The child was allegedly, according to Complainant Edwards,

             mixed. That the ALJ ascribes racist motives to Respondent

             Bishop and pointedly denies the child’s white heritage speaks

             more of the ALJ’s racism than Respondents. (sic)


             ALJ Carter relies on her absolute unquestionable power as sole

             determinant of who is to be given the halo of credibility.

             Apparently this practice is routine for the HRC, the AG’s Office

             and ALJ Carter as the ubiquitous appearance of the word

             credible, or variations thereof, attests.


             These are plainly stupid reasons for the ALJ to ignore Ms.

             Davis’ testimony, and more reflection upon Phyllis Carter’s

             bias.


             Corroboration is only important to ALJ Carter if it favors her

             predetermined outcome of the case.


             Former Chief ALJ Carter states numerous lies and falsehoods in

             her Decision, which, while not by themselves constituting a

             legal error, demonstrate the pervasiveness of the ALJ’s bias,

             disdain for the facts and lack of judicial temperament.


             This appeal could go on and on concerning the seemingly

             perpetual lies and misrepresentations by ALJ Carter about the

             actual evidence in the present cases.




             The WVHRC affirmed ALJ Carter’s Final Decision and incorporated by


reference the factual findings and conclusions of law set forth by ALJ Carter into a Final

Order of the agency. Mr. Hall thereafter filed an appeal on behalf of his clients with the

Circuit Court of Kanawha County on October 8, 2009. In that appeal, Mr. Hall included the


                                             5

same statements about ALJ Carter that he had made in the prior appeal, as quoted above. On

August 8, 2011, the Circuit Court of Kanawha County affirmed the WVHRC decision. This

Court affirmed the circuit court on May 25, 2012. See Charleston Academy of Beauty

Culture, Inc. v. West Virginia Human Rights Comm’n, No. 11-1286, 2012 WL 3129142

(W.Va. May 25, 2012) (Memorandum Decision).



              Based on Mr. Hall’s statements concerning ALJ Carter in his petitions for

appeal, the ODC charged Mr. Hall with violating Rule 8.2(a), 8.4(c), and Rule 8.4(d) of the

West Virginia Rules of Professional Conduct. Rule 8.2(a) provides: “A lawyer shall not

make a statement that the lawyer knows to be false or with reckless disregard as to its truth

of falsity concerning the qualifications or integrity of a judge, adjudicatory officer or public

legal officer, or of a candidate for election or appointment to judicial or legal office.” Rule

8.4 provides that “[i]t is professional misconduct for a lawyer to . . . (c) engage in conduct

involving dishonesty, fraud, deceit, or misrepresentation; (d) engage in conduct that is

prejudicial to the administration of justice.” A Statement of Charges was issued against Mr.

Hall and filed with this Court on February 26, 2013.6 Mr. Hall was served with the Statement

of Charges on February 27, 2013, and he filed a timely response on March 25, 2013.




       6
       The Investigative Panel of the Board issued a written admonishment on December
14, 2012. By letter dated December 28, 2012, Mr. Hall objected to the issuance of the
admonishment.

                                               6

               A hearing was held by the HPS on September 26, 2013. The HPS heard

testimony from ALJ Carter, attorney Paul Sheridan,7 and Mr. Hall. On March 13, 2014, the

HPS issued its decision, and the Report and Recommendation of the HPS was filed with this

Court on March 26, 2014. The HPS found clear and convincing evidence that Mr. Hall

violated Rules 8.2(a) and 8.4(d) of the West Virginia Rules of Professional Conduct.

Specifically, the HPS found that Mr. Hall made statements with reckless disregard as to truth

or falsity concerning the integrity of a judicial officer, in violation of Rule 8.2(a) of the Rules

of Professional Conduct. Further, the HPS found that Mr. Hall engaged in conduct that is

prejudicial to the administration of justice, in violation of Rule 8.4(d).8



               The HPS recommended that Mr. Hall’s law license be suspended for a period

of three months; that Mr. Hall be ordered to complete an additional three hours of continuing

legal education during the 2014-2016 reporting period, specifically in ethics, over and above

that already required; and that Mr. Hall be ordered to reimburse the Board the costs of the

proceedings pursuant to Rule 3.15 of the Rules of Lawyer Disciplinary Procedure.




       7
        Paul Sheridan testified that he served as an assistant attorney general in the civil
rights division from 1990 to 2013. He represented the WVHRC in the underlying matter
wherein Mr. Hall’s clients were adverse parties. According to Mr. Sheridan, ALJ Carter’s
Final Decision did not contain any lies or misrepresentations.
       8
        The HPS did not find that Mr. Hall’s statements constituted fraud, dishonesty, deceit
or misrepresentation and consequently recommended the dismissal of the charged violation
of Rule 8.4(c).

                                                7

              On April 15, 2014, Mr. Hall filed an “Objection made pursuant to Rule 3.11

of the Rules of Lawyer Disciplinary Procedure.” By Order entered April 17, 2014, this Court

ordered the parties to submit written briefs. Oral argument was heard on September 3, 2014.



                                  II. Standard of Review

              In Committee on Legal Ethics v. McCorkle, 192 W.Va. 286, 452 S.E.2d 377

(1994), this Court addressed the applicable standard of review in lawyer disciplinary cases.

Syllabus point three of McCorkle provides:

                      A de novo standard applies to a review of the
              adjudicatory record made before the [Lawyer Disciplinary
              Board] as to questions of law, questions of application of the
              law to the facts, and questions of appropriate sanctions; this
              Court gives respectful consideration to the [Board’s]
              recommendations while ultimately exercising its own
              independent judgment. On the other hand, substantial deference
              is given to the [Board’s] findings of fact, unless such findings
              are not supported by reliable, probative, and substantial evidence
              on the whole record.

Id. at 289, 452 S.E.2d at 380; see also In re L.E.C., 171 W.Va. 670, 672, 301 S.E.2d 627, 629

(1983) (finding that absent mistake of law or arbitrary factual assessment, recommended

sanctions in lawyer disciplinary matters are given substantial consideration).



              The standard of review enunciated above is consistent with this Court’s

ultimate authority on issues of legal ethics. Syllabus point three of Committee on Legal

Ethics v. Blair, 174 W.Va. 494, 327 S.E.2d 671 (1984), provides that “‘[t]his Court is the

                                              8

final arbiter of legal ethics problems and must make the ultimate decisions about public

reprimands, suspensions or annulments of attorneys’ licenses to practice law.” This Court

is also mindful that, pursuant to Rule 3.7 of the Rules of Lawyer Disciplinary Procedure,

“the allegations of the formal charge must be proved by clear and convincing evidence.”

With these standards as guidance, we address the issues raised in this matter.



                                       III. Discussion

              A. Applicability of Rule 8.2(a) to Administrative Law Judges

              In response to the Board’s recommended sanctions, Mr. Hall contends that ALJ

Carter was not an “adjudicatory officer” as contemplated by Rule 8.2(a). The rule, as quoted

above, provides that “[a] lawyer shall not make a statement that the lawyer knows to be false

or with reckless disregard as to its truth of falsity concerning the qualifications or integrity

of a judge, adjudicatory officer or public legal officer, or of a candidate for election or

appointment to judicial or legal office.” (Emphasis supplied). In analyzing the applicability

of that rule to the present situation, the HPS found that ALJ Carter was an “adjudicatory

officer” as contemplated by the rule. As the HPS observed, an administrative law judge is

authorized by statute to conduct hearings, determine legal and factual questions, and render

final decisions within the context of proceedings pursuant to the West Virginia Human

Rights Act. See W.Va. Code § 5-11-8(d)(3) (2013). The rule does not exclude any particular

types of judges or adjudicatory officers, and the comment to the rule specifically references



                                               9

the attorney general, prosecuting attorney, and public defender as examples of legal officials

to which the rule applies.



              While Mr. Hall contends that Rule 8.2 prohibits false or reckless statements

only against elected or appointed judicial officers, we find such argument meritless. He

presents no legal authority for his assertions, and his perception that only elected or

appointed judicial officers are entitled to the protections of Rule 8.2 is unfounded. While

there is no direct precedent in this state, other jurisdictions have disciplined attorneys for

violations of rules concerning statements made by attorneys about administrative law judges.

In The Florida Bar v. Ray, 797 So. 2d 556 (Fla. 2001), cert. denied, 535 U.S. 930 (2002), for

instance, an attorney was disciplined for violating Florida Rule of Professional Conduct

4-8.2(a), identical to our Rule 8.2(a), based upon statements made regarding an

administrative law judge in the United States Executive Office for Immigration Review. It

is undisputed that ALJ Carter possessed explicit authority to adjudicate cases before the

WVHRC, and this Court finds that the HPC was correct to hold that ALJ Carter was an

adjudicatory officer, as contemplated by Rule 8.2(a). This Court holds that administrative

law judges are adjudicatory officers within the meaning of Rule 8.2(a) of the West Virginia

Rules of Professional Conduct.



            B. Applicability of Rule 8.2 to Statements Made in Legal Writings



                                             10

              Mr. Hall also contends that Rule 8.2(a) should not apply to his statements

because they were made in the context of a written legal appeal. The HPS rejected this

argument, noting that Mr. Hall failed to cite to any authority consistent with his position.

The HPS relied upon this Court’s holding in Lawyer Disciplinary Board v. Turgeon, 210

W.Va. 181, 557 S.E.2d 235 (2000), in which this Court found a violation of Rule 8.2(a) for

statements made by an attorney in a motion to recuse. Other jurisdictions have disciplined

attorneys for making statements in pleadings impugning the integrity of judges. See The

Florida Bar v. Kleinfeld, 648 So. 2d 698 (Fla. 1994); In re Cobb, 838 N.E.2d 1197 (Mass.

2005); Smith v. Pace, 313 S.W.3d 124 (Mo. 2010); Board of Prof. Resp. v. Davidson, 205
P.3d 1008 (Wyo. 2009). In Kentucky Bar Association v. Waller, 929 S.W.2d 181 (Ky. 1996),

an attorney was suspended for six months for calling a judge a “lying incompetent a[–]hole”

in a document entitled “Legal Authorities Supporting the Motion to Dismiss.” Id. at 181.

The reviewing court stated:

              There can never be a justification for a lawyer to use such
              scurrilous language with respect to a judge in pleadings or in
              open court. The reason is not that the judge is of such delicate
              sensibilities as to be unable to withstand the comment, but rather
              that such language promotes disrespect for the law and for the
              judicial system.

Id. at 183 (emphasis supplied).      Based upon the precedent of this Court and other

jurisdictions, we find that the HPS correctly concluded that Rule 8.2(a) applies to pleadings

filed by lawyers.




                                             11

  C. An Attorney’s Freedom of Speech and the Appropriate Standard for Determining

     Violations of Rule 8.2(a) of the West Virginia Rules of Professional Conduct


              Mr. Hall also raises an issue regarding his freedom of speech, contending that

the First Amendment to the United States Constitution permits him to express his opinions

without fear of sanction through the West Virginia Rules of Professional Conduct. The HPS

rejected Mr. Hall’s argument that his right to freedom of speech prohibits the imposition of

sanctions under Rule 8.2(a). The HPS references this Court’s holding in syllabus point one

of Committee on Legal Ethics v. Douglas, 179 W.Va. 490, 370 S.E.2d 325 (1988), in which

this Court explained that although the First Amendment permits criticism of judges, such

protection is not absolute.

                      The Free Speech Clause of the First Amendment protects
              a lawyer’s criticism of the legal system and its judges, but this
              protection is not absolute. A lawyer’s speech that presents a
              serious and imminent threat to the fairness and integrity of the
              judicial system is not protected. When a personal attack is made
              upon a judge or other court official, such speech is not protected
              if it consists of knowingly false statements or false statements
              made with a reckless disregard of the truth. Finally, statements
              that are outside of any community concern, and are merely
              designed to ridicule or exhibit contumacy toward the legal
              system, may not enjoy First Amendment protection.

179 W.Va. at 490-91, 370 S.E.2d at 325-26.



              This Court, however, has not previously had the opportunity to consider the

appropriate standard for determining whether statements by an attorney regarding a judicial

officer enjoy constitutional protection.   Recognizing an absence of precedent in this state

                                             12

on the precise standard to be employed, the HPS sought guidance from the methods utilized

in other jurisdictions and ultimately applied the standard of whether there is an objectively

reasonable factual basis for the statements made by the attorney. The Supreme Judicial Court

of Massachusetts engaged in an illuminating discussion of this issue when it addressed the

“question of the standard to be applied in disciplinary proceedings where an attorney invokes

the First Amendment protection of free speech when defending against charges that he

impugned the integrity of a judge, without basis, during a pending case.” Cobb, 838 N.E.2d

at 1211. The Cobb court noted that at least three states9 have held that an actual malice

standard, such as that utilized in a defamation action regarding a public official, should be

employed in the attorney discipline setting. Id.; see New York Times Co. v. Sullivan, 376
U.S. 254, 279-81 (1964) (holding, in defamation context, that First Amendment protects

speech regarding a public official unless made with actual malice). The Cobb court further

explained, however, that a majority of jurisdictions have concluded that the interests sought

to be protected by the attorney disciplinary system require a less stringent standard than the

actual malice standard. 838 N.E.2d at 1212; see also Standing Comm. on Discipline v.

Yagman, 55 F.3d 1430, 1437 n.12 (9th Cir. 1995); Office of Disciplinary Counsel v. Gardner,

793 N.E.2d 425, 431 (Ohio 2003). The majority of state courts that have considered the issue

of appropriate discipline for an attorney criticizing a judge have determined that “the



       9
        See Matter of Green, 11 P.3d 1078, 1084 (Colo. 2000); Oklahoma Bar Ass’n v.
Porter, 766 P.2d 958, 969 (Okla.1988); Ramsey v. Board of Prof. Resp., 771 S.W.2d 116,
121-22 (Tenn.), cert. denied, 493 U.S. 917 (1989).

                                             13

standard is whether the attorney had an objectively reasonable basis for making the

statements.” Cobb, 838 N.E.2d at 1212.10



              The rationale for employing the objectively reasonable standard rather than the

actual malice test of New York Times was also persuasively explained by the Minnesota

Supreme Court in In re Disciplinary Action Against Graham, 453 N.W.2d 313 (Minn.1990).

The court stated:

              This court certifies attorneys for practice to protect the public
              and the administration of justice. That certification implies that
              the individual admitted to practice law exhibits a sound capacity
              for judgment. Where an attorney criticizes the bench and bar,
              the issue is not simply whether the criticized individual has been
              harmed, but rather whether the criticism impugning the integrity
              of judge or legal officer adversely affects the administration of
              justice and adversely reflects on the accuser’s capacity for sound
              judgment. An attorney who makes critical statements regarding


       10
         See also U.S. Dist. Court for the E. Dist. of Washington v. Sandlin, 12 F.3d 961 (9th
Cir. 1993) (applied objective standard to attorney disciplinary proceedings, requiring court
to determine “what the reasonable attorney, considered in light of all his professional
functions, would do in the same or similar circumstances[.]”); Mississippi Bar v. Lumumba,
912 So. 2d 871 (Miss. 2005) (attorney had no “objectively reasonable factual basis” for
making statements impugning judge’s integrity and qualifications); Office of Disciplinary
Counsel v. Price, 732 A.2d 599 (Pa. 1999) (found violation where attorney relied upon
rumors, innuendo, and perceptions rather than conducting reasonably diligent inquiry); In re
Disciplinary Proceedings Against Sommers, 811 N.W.2d 387 (Wis. 2012) (finding violation
where record devoid of credible evidence to support attorney’s statements regarding judge’s
credibility). Generally, these cases have involved the application of a rule similar or identical
to Rule 8.2 in West Virginia. See, e.g., Idaho State Bar v. Topp, 925 P.2d 1113 (Idaho 1996),
cert. denied, 520 U.S. 1155 (1997); In re Frerichs, 238 N.W.2d 764 (Iowa 1976); In re
Westfall, 808 S.W.2d 829 (Mo.), cert. denied, 502 U.S. 1009 (1991); In re Holtzman, 577
N.E.2d 30 (NY), cert. denied, 502 U.S. 1009 (1991).


                                               14

             judges and legal officers with reckless disregard as to their truth
             or falsity and who brings frivolous actions against members of
             the bench and bar exhibits a lack of judgment that conflicts with
             his or her position as “an officer of the legal system and a public
             citizen having special responsibility for the quality of justice.”
             ....

             Because of the interest in protecting the public, the
             administration of justice and the profession, a purely subjective
             standard is inappropriate. The standard applied must reflect that
             level of competence, of sense of responsibility to the legal
             system, of understanding of legal rights and of legal procedures
             to be used only for legitimate purposes and not to harass or
             intimidate others, that is essential to the character of an attorney
             practicing in Minnesota. Thus, we hold that the standard must be
             an objective one dependent on what the reasonable attorney,
             considered in light of all his professional functions, would do in
             the same or similar circumstances.

Id. at N.W.2d at 322 (quoting Minn. R. Prof’l Conduct, Preamble).



             This majority approach was also succinctly articulated in In re Terry, 394
N.E.2d 94 (Ind. 1979), cert. denied sub nom. Terry v. Indiana Supreme Court Disciplinary

Comm’n, 444 U.S. 1077 (1980), as follows:

             The Respondent is charged with professional misconduct, not
             defamation. The societal interests protected by these two bodies
             of law are not identical. Defamation is a wrong directed against
             an individual and the remedy is a personal redress of this wrong.
             On the other hand, the Code of Professional Responsibility
             encompasses a much broader spectrum of protection.
             Professional misconduct, although it may directly affect an
             individual, is not punished for the benefit of the affected person;
             the wrong is against society as a whole, the preservation of a
             fair, impartial judicial system, and the system of justice as it has
             evolved for generations. . . . Unwarranted public suggestion by

                                             15

              an attorney that a judicial officer is motivated by criminal
              purposes and considerations does nothing but weaken and erode
              the public’s confidence in an impartial adjudicatory process.
394 N.E.2d at 95-96.



              As the Cobb court accurately perceived, judges are not immune from criticism,

and an attorney’s rights to freedom of speech are not eviscerated by rules of professional

conduct such as Rule 8.2(a). 838 N.E.2d at 1214. An attorney “may make statements critical

of a judge . . . [and] may even be mistaken. What is required by the rules of professional

conduct is that he have a reasonable factual basis for making such statements before he

makes them.” Id. While this requirement may arguably “be inconsistent with the manner in

which one generally may engage in free and public debate in our society, . . . it is essential

to the orderly and judicious presentation of cases in a court room.” Id.

              Decisions made in the forum of public debate, unlike those
              made in the court room, are not constrained by principles of due
              process and the rule of law, or by the application of logic and
              common sense to objective facts dispassionately determined
              from competent and relevant evidence. When an attorney
              speaks in a court room, he is not seeking political converts
              whose vote properly may be cast without regard to motive or
              basis. Rather, he seeks to persuade an impartial judicial officer
              to direct the force of government against a particular third
              person. If the judicial system is to operate fairly, rationally, and
              impartially, as it must, and if the administration of justice is to
              proceed in an orderly manner, judges and attorneys alike must
              act with responsibility toward these principles. Attorneys must
              conduct themselves conformably with the legal and ethical
              requirements that their factual assertions in the court room that
              are critical of judges have an objective basis.

                                              16

Id. The Cobb court identified the significant State interests of “protecting the public, the

administration of justice, and the legal profession” as compelling factors in the use of the

objectively reasonable standard in attorney discipline matters. Id.11



              As the Court of Appeals of New York observed in Matter of Holtzman, 577
N.E.2d 30 (N.Y. 1991), employing the actual malice standard “would immunize all

accusations, however reckless or irresponsible, from censure as long as the attorney uttering

them did not actually entertain serious doubts as to their truth.” Id. at 34. “A system that

permits an attorney without objective basis to challenge the integrity, and thereby the

authority, of a judge presiding over a case elevates brazen and irresponsible conduct above

competence and diligence, hallmarks of professional conduct.” Cobb, 838 N.E.2d at 1214.



              Upon evaluation of the methodology of other jurisdictions, as outlined above,

we find that the rationale underlying the application of an objectively reasonable standard in

cases involving criticism of judicial officers is sound and persuasive. We consequently hold

that within the context of assessing an alleged violation of Rule 8.2(a) of the West Virginia

Rules of Professional Conduct, a statement by an attorney that such attorney knows to be

false or with reckless disregard as to its truth or falsity concerning the qualifications or

       11
         As recognized in Yagman, prohibiting false or reckless accusations of judicial
misconduct is not intended “to shield judges from unpleasant or offensive criticism, but to
preserve the public confidence in the fairness and impartiality of our system of justice.” 55
F.3d at 1437.

                                             17

integrity of a judge, adjudicatory officer or public legal officer, or of a candidate for election

or appointment to judicial or legal office is not protected by the First Amendment as public

speech on a matter of public concern where such statement is not supported by an objectively

reasonable factual basis. The State’s interest in protecting the public, the administration of

justice, and the legal profession supports use of the objectively reasonable standard in

attorney discipline proceedings involving disparagement of the credibility of the

aforementioned judicial officers.



               Employing the objectively reasonable standard in considering whether Mr.

Hall’s statements concerning ALJ Carter are sanctionable, the HPS exhaustively evaluated

every statement made by Mr. Hall concerning the integrity of ALJ Carter. The HPS found

clear and convincing evidence that Mr. Hall had made the statements with reckless disregard

of their truth or falsity. The HPS further found, by clear and convincing evidence, that Mr.

Hall made these statements disparaging the integrity of ALJ Carter without an objectively

reasonable factual basis for such statements. Specifically, the HPS found that the following

statements by Mr. Hall lacked an objectively reasonable factual basis: ALJ Carter failed to

be fair and impartial; she exhibited clear bias; she had personal knowledge of the matters

before her; she lied, misrepresented, misstated, and fabricated facts about the history of the

case; and she personally knew that the allegations of discrimination were false. Likewise,

the HPS found no objectively reasonable factual basis for Mr. Hall’s statements that ALJ



                                               18

Carter was unethical; that her finding that CABC had engaged in steering customers based

upon race could only be explained because “the individual Respondents are white, while Ms.

Carter is black[;]” and that ALJ Carter had engaged “in the most heinous of racial bigotry[.]”



              The evidence in this case satisfied the clear and convincing standard as

required by the Rules of Lawyer Disciplinary Procedure. Mr. Hall’s conduct violated Rule

8.2(a) because the statements made by Mr. Hall in legal pleadings were unsubstantiated,

made with a reckless disregard as to their truth or falsity, and impugned the integrity of a

presiding adjudicatory officer. Mr. Hall’s conduct also violated Rule 8.4(d) by engaging “in

conduct that is prejudicial to the administration of justice.” His statements threatened the

integrity and fairness of the judicial system, were knowingly false or made with reckless

disregard of the truth, and were designed to ridicule or exhibit contumacy toward the legal

system. As referenced above, an attorney’s inflammatory, unprofessional, and disrespectful

comments concerning the integrity of a judicial officer, without any objectively reasonable

basis for such statements, cannot be tolerated and constitute a clear violation of Rule 8.4(d).

Mr. Hall’s conduct unquestionably promoted disrespect for the legal system and clearly

impugned the integrity of a judicial officer. Mr. Hall indicated that his comments were all

made in good faith, that hyperbole was appropriate to “express a sense of outrage,” and that

calling ALJ Carter’s psychiatric well-being into question was a valid argument. We

vehemently disagree. Mr. Hall’s vitriolic tirade was replete with accusations that had no



                                              19

objectively reasonable basis, and his comments reflected poorly upon the entire legal

profession.



                                 D. Imposition of Sanctions

              This Court has consistently stated that “[a]ttorney disciplinary proceedings are

not designed solely to punish the attorney, but rather to protect the public, to reassure it as

to the reliability and integrity of attorneys and to safeguard its interest in the administration

of justice.” Lawyer Disciplinary Bd. v. Taylor, 192 W.Va. 139, 144, 451 S.E.2d 440, 445

(1994). In syllabus point three of Committee on Legal Ethics v. Walker, 178 W.Va. 150, 358
S.E.2d 234 (1987), the Court stated:

              In deciding on the appropriate disciplinary action for ethical
              violations, this Court must consider not only what steps would
              appropriately punish the respondent attorney, but also whether
              the discipline imposed is adequate to serve as an effective
              deterrent to other members of the Bar and at the same time
              restore public confidence in the ethical standards of the legal
              profession.

As articulated in In re Brown, 166 W.Va. 226, 273 S.E.2d 567 (1980), attorneys are held to

an elevated standard of behavior, and this Court has consistently expressed the requirement

of adherence to strict ethical standards in the practice of law. As the Brown court stated:

              Woven throughout our disciplinary cases involving attorneys is
              the thought that they occupy a special position because they are
              actively involved in administering the legal system whose
              ultimate goal is the evenhanded administration of justice.
              Integrity and honor are critical components of a lawyer’s
              character as are a sense of duty and fairness. Because the legal

                                               20

              system embraces the whole of society, the public has a vital
              expectation that it will be properly administered. From this
              expectancy arises the concept of preserving public confidence
              in the administration of justice by disciplining those lawyers
              who fail to conform to professional standards.

Id. at 232-33, 273 S.E.2d at 570.



              In assessing sanctions recommended by the Board, this Court stated as follows

in syllabus point four of Office of Lawyer Disciplinary Counsel v. Jordan, 204 W.Va. 495,

513 S.E.2d 722 (1998):

                     Rule 3.16 of the West Virginia Rules of Lawyer
              Disciplinary Procedure enumerates factors to be considered in
              imposing sanctions and provides as follows: “In imposing a
              sanction after a finding of lawyer misconduct, unless otherwise
              provided in these rules, the Court [West Virginia Supreme Court
              of Appeals] or Board [Lawyer Disciplinary Board] shall
              consider the following factors: (1) whether the lawyer has
              violated a duty owed to a client, to the public, to the legal
              system, or to the profession; (2) whether the lawyer acted
              intentionally, knowingly, or negligently; (3) the amount of the
              actual or potential injury caused by the lawyer’s misconduct;
              and (4) the existence of any aggravating or mitigating factors.



              In addressing the first factor identified above, this Court finds that the HPS

properly concluded that Mr. Hall violated duties to his client, to the public, to the legal

system, and to the profession. An attorney is obligated to present the most effective

argument for his client within the Rules of Professional Conduct and to pursue his client’s

interests in a lawful manner. Attorneys are encouraged to present zealous advocacy and to

                                            21

pursue all available avenues of relief on the client’s behalf. Dissatisfaction with adverse

rulings, however, does not justify unwarranted attacks upon the credibility and personal

values of the adjudicatory officer. Such irresponsible behavior is injurious to the client’s

interests and to the attorney’s obligation to the legal system.



              The HPS also properly ruled upon the second factor under the Rule 3.16

analysis. Mr. Hall acted intentionally and knowingly; his violations were made in writing

after deliberation. Moreover, he presented his statements in two separate appeals and has

remained steadfast in his assertion that his statements regarding ALJ Carter were justified.



              The third factor, an assessment of the degree of actual or potential injury

caused by the misconduct, was also thoroughly analyzed by the HPS. Reckless statements

regarding the integrity of a presiding judicial officer, such as those made by Mr. Hall, serve

to significantly undermine the integrity and public confidence in the administration of justice.

Such statements diminish the public’s confidence in a fair and impartial administration of

justice. Mr. Hall also imposed an intangible injury upon ALJ Carter, through the attacks

upon her judicial integrity and her fitness for her position.



              The existence of aggravating or mitigating factors is the final consideration

under Rule 3.16. This Court has held that “[a]ggravating factors in a lawyer disciplinary



                                              22

proceeding are any considerations or factors that may justify an increase in the degree of

discipline to be imposed.” Syl. Pt. 4, Lawyer Disciplinary Bd. v. Scott, 213 W.Va. 209, 579
S.E.2d 550 (2003). This Court agrees with the HPS finding that Mr. Hall’s repetition of the

same comments in the Petition of Appeal to the WVHRC and the appeal to the Circuit Court

of Kanawha County was an aggravating factor. The HPS also noted that Mr. Hall’s

continued assertion of the accusations against ALJ Carter in the disciplinary hearing

demonstrates his lack of understanding of the effects of his reckless disregard for the truth

upon the integrity of the judicial system.



              Mitigating factors were also considered by the HPS. In syllabus point two of

Scott, this Court held that “[m]itigating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify a reduction in the degree of discipline to be

imposed.” 213 W.Va. at 209, 579 S.E.2d at 550. In syllabus point three of Scott, we further

explained:

                     Mitigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct include:
              (1) absence of a prior disciplinary record; (2) absence of a
              dishonest or selfish motive; (3) personal or emotional problems;
              (4) timely good faith effort to make restitution or to rectify
              consequences of misconduct; (5) full and free disclosure to
              disciplinary board or cooperative attitude toward proceedings;
              (6) inexperience in the practice of law; (7) character or
              reputation; (8) physical or mental disability or impairment; (9)
              delay in disciplinary proceedings; (10) interim rehabilitation;
              (11) imposition of other penalties or sanctions; (12) remorse;

                                             23

              and (13) remoteness of prior offenses.

Id. at 210, 579 S.E.2d at 551. The HPS found that the following mitigating factors were

present in this case: absence of a prior disciplinary record for Mr. Hall, cooperative attitude

toward proceedings, and inexperience in the practice of law. This Court agrees with the HPS

findings regarding mitigating circumstances, and our analysis of the four factors set forth in

Rule 3.16 compels the conclusion that the sanctions recommended by the Board are proper

and accomplish the primary goals of our disciplinary proceedings by punishing Mr. Hall,

serving as a deterrent to other attorneys, and ensuring public confidence in the ethical

standards of the legal profession.



                                       IV. Conclusion

              Based upon the foregoing, this Court adopts the recommendation of the Board

and imposes the following sanctions: Mr. Hall’s license to practice law shall be suspended

for a period of three months; Mr. Hall shall be ordered to complete an additional three hours

of continuing legal education during the 2014-2016 reporting period, specifically in the area

of ethics, over and above that already required; and Mr. Hall shall be ordered to reimburse

the Board for costs of these disciplinary proceedings, pursuant to Rule 3.15 of the Rules of

Lawyer Disciplinary Procedure.

                                              Law License Suspended and Other Sanctions.




                                              24